UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q /A First Amended (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED DECEMBER 31, 2011 OR o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION FROM TO . COMMISSION FILE NUMBER: 000-54300 RELIABRAND, INC. (Exact Name of Small Business Issuer as Specified in its Charter) Nevada 75-3260541 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer ID No.) 430 Banks Road, Suite 100, Kelowna BC Canada V1X 6A3 (Address of principal executive offices) (Zip code) Issuer's telephone number: (778) 478-9997 N/A (Former name, former address and former fiscal year, if changed since last report.) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Yes x No o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x As of February 11, 2012, 59,677,000 shares of the Registrant's Common Stock were issued and outstanding. Transitional Small Business Disclosure Format: Yes o No x 1 RELIABRAND, INC. TABLE OF CONTENTS PageNo. PART I FINANCIAL INFORMATION ITEM 1 Condensed Financial Statements Condensed Balance Sheets as of December 31, 2011 (unaudited) and June 30, 2011 3 Unaudited Condensed Statements of Operations for the three and six months ended December 31, 2011 and 2010, cumulative during development stage from February 22, 2007 (inception) through December 31, 2011 4 Unaudited Condensed Statements of Cash Flows for the six months ended December 31, 2011 and 2010, and cumulative during development stage from February 22, 2007 (inception) through December 31, 2011 5 - 6 Notes to Condensed Financial Statements (unaudited) 7 ITEM 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 ITEM 3 Quantitative and Qualitative Disclosures about Market Risk 18 ITEM 4T Controls and Procedures 18 PART II OTHER INFORMATION ITEM 2 Unregistered Sales of Equity Securities and Use of Proceeds 18 ITEM 5 Legal Matters
